       Case 2:18-cv-00777-MJH-LPL Document 40 Filed 03/20/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

                                                 :
Tracey Baum,                                     :
                                                 :
                                                 :
                      Plaintiff,                 :
       v.                                        : Civil Action No.: 2:18-cv-00777-MJH-LPL
                                                 :
                                                 :
 ADT LLC d/b/a ADT Security Systems              :                                                 (
 and Defenders, Inc.,                            :                                                 D
                                                 :                                                 R
                                                 :                                                 H
                      Defendants.

                                   NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: March 20, 2019

                                                  Respectfully submitted,

                                                  PLAINTIFF, Tracey Baum

                                                  /s/ Jody B. Burton

                                                  Jody B. Burton, Esq.
                                                  Bar No.: 71681
                                                  LEMBERG LAW, L.L.C.
                                                  43 Danbury Road, 3rd Floor
                                                  Wilton, CT 06897
                                                  Telephone: (203) 653-2250
                                                  Facsimile: (203) 653-3424
                                                  jburton@lemberglaw.com
       Case 2:18-cv-00777-MJH-LPL Document 40 Filed 03/20/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 20, 2019, a true and correct copy of the foregoing Notice
of Settlement was served electronically by the U.S. District Court Western District of
Pennsylvania Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                             By_/s/ Jody B. Burton_________

                                                     Jody B. Burton
